Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6, 10, 11, 14, 16-23 and 25 are pending in the instant application.

Election/Restrictions
Applicant’s election of Group I,

    PNG
    media_image1.png
    203
    615
    media_image1.png
    Greyscale

and the species of Compound 157, found on page 86 of the instant specification and in Figure 3 on page 105 (reproduced below),
2-chloro-4-(3-(4-(5-(4-(2-(2,6-dioxopiperidin-3-yl)-l,3-dioxoisoindolin-5-yl)piperazin-l-yl)pentyl)-3-fluorophenyl)-4,4-dimethyl-5-oxo-2-thioxoimidazolidin-l-yl)benzonitrile (157)

    PNG
    media_image2.png
    323
    828
    media_image2.png
    Greyscale

in the reply filed on December 8, 2020 was acknowledged in a previous Office Action.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

The requirement was deemed proper and therefore made FINAL in a previous Office Action.


Claims 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 
December 8, 2020.

	Rejections and objections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these objections and rejections will not be addressed.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2022 was filed after the mailing date of the non-final Office Action on 
October 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6, 10, 11, 14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In currently amended claim 1, the n variable under the definition of variable R has not been defined.  See in claim 1 where R can represent (-R’O)nR”.
In claim 1, it is not clear how one R is covalently joined to the L variable when variable R represents monovalent substituent -OR’ and R’ is other than a bond 3, -CN, -OCF3, etc.  See claim 14 for same.  Claims dependent on independent claims 1 and 14 are also indefinite.
In claims 3 and 4, lines 1-2 of each claim, the phrase “compound has at least one of (a) and (b)” makes claims 3 and 4 unclear since both (a), which represents the definition of W1, and (b), which represents the definition of W2, must be present in the compounds.  Note the structure of ABM, 

    PNG
    media_image3.png
    178
    525
    media_image3.png
    Greyscale
.
	In currently amended claim 14, under the definition of variable CLM, the phrase “by the chemical structure selected from” should have been changed to “the chemical structure” for the sake of clarity since there 

Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered.  In regards to the R variable being covalently joined to the L variable when R represents substituents such as -Cl, Applicant argues that one of ordinary skill in the art appreciates that there are other possible R groups since variable n of the CLM represents an integer from 1 to 4.
In response, claims 1 and 14 state that “one R is covalently joined to the L”.  Variable n of the CLM,

    PNG
    media_image4.png
    229
    596
    media_image4.png
    Greyscale

can represent 1 in each of independent claims 1 and 14.  As such, each of the substituents representing the R 2, etc.  Therefore, Applicant’s argument is not persuasive.
	In regards to claims 3 and 4 having the phrase “compound has at least one of (a) and (b)”, Applicant argues that one of ordinary skill in the art would find this feature to be reasonably certain.  In response, it is disagreed.  The phrase “compound has at least one of (a) and (b)” makes claims 3 and 4 unclear since both (a), which represents the definition of W1, and (b), which represents the definition of W2, must be present in the compounds of the structure.  Therefore, the use of the phrase “at least one of” is unclear.
	In regards to the phrase “by the chemical structure selected from” in independent claim 14, Applicant argues that claim 14 has been amended.  However, the change from the phrase “a chemical structure selected from” to the phrase “by the chemical structure selected 


Allowable Subject Matter
The elected species of Compound 157, found on page 86 of the originally filed specification and in Figure 3 on page 105, is allowable over the prior art of record.

Claim 25 is allowed over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the 


This application contains claims 19-23 drawn to an invention nonelected without traverse in the reply filed on December 8, 2020. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP §821.01.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 



					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



January 28, 2022
Book XXIV, page 107